MITCHELL, J.
I concur in the result, but I do so, as to the last point, on the ground that the executors are liable individually and out of their own estates; and the facts that in foreclosing the *288mortgage and bidding in the property they assumed to act as executors, and that they are so described in the title of the action, are not material. I am not prepared to say that, upon the facts stated in the complaint, the plaintiff would be entitled to a judgment to be satisfied out of the property of the testator; but it is not necessary to decide that question.